Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 1 of 11 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

RAHUL BHATTACHARJEE

Petitioner,

)
)
)
)
vs. ) No.
)
JEANNE MARIE CRAIG )

)

)

Respondent.

PETITION FOR RETURN OF THE CHILD TO PETITIONER

 

The Convention on the Civil Aspects of International Child Abduction, done at The Hague
on October 25, 1980; International Child Abduction Remedies Act, 22 U.S.C. 9001 et seq.

I. Preamble

1. This Petition is brought by Rahul Bhattacharjee (“Mr. Bhattacharjee” or “Petitioner”),
to secure the return of his thirteen-year-old son, R.C. and his eleven-year-old son C.C. (the “Children”),
who were, without Petitioner’s consent or acquiescence, wrongfully removed from Singapore to the
Eastern District of Missouri by Children’s mother, Respondent Jeanne Marie Craig (“Ms. Craig” or
“Respondent”).

2. This petition is filed pursuant to the Convention on the Civil Aspects of International
Child Abduction, done at the Hague on October 25, 1980! (hereinafter the “Hague Convention" or
“Convention") and the International Child Abduction Remedies Act (hereinafter "ICARA") 22 U.S.C.
§ 9001. The Convention came into effect in the United States on July 1, 1988 and was also ratified
between the United States and Singapore on May 1, 2012. A copy of the Hague Convention and

ICARA are annexed hereto as Exhibit A and B, respectively.

 

' TAS. No. 11,670 at 1, 22514 U.N.T.S. at 98, reprinted in 51 Fed. Reg. 10493 (1986), a copy of which is attached
heretoto as Exhibit A.
Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 2 of 11 PagelD #: 2

3. The Convention is a treaty between sovereign states, and theretofore entitled to the
same weight and deference as the Constitution of the United States.

4. The objects of the Convention are as follows: (1) to secure the immediate return of
children wrongfully removed or wrongfully removed in any Contracting State; and (2) to ensure that
rights of custody and of access under the law of one Contracting State are effectively respected in other
Contracting States. Convention, art. 1.

5. The Hague Convention applies to cases in which one parent wrongfully removes and
retains her or his child, who is under the age of sixteen (16) years, from the child’s “habitual residence”
in breach of the other parent’s custodial rights, which were being exercised at the time of the wrongful
retention of the child. Hague Convention, Art. 3.

6. Petitioner respectfully requests that pursuant to Articles 1(a) and 12 of the Convention,
this Court order that the subject Children be returned to Singapore, the Children’s habitual residence.

II. Jurisdiction and Venue

7. This Court has jurisdiction pursuant to 22 U.S.C. § 9003(a) (jurisdiction under the
Hague Convention) and 28 U.S.C. § 1331 (federal question jurisdiction).

8. Venue is proper pursuant to 22 U.S.C. § 9003 and 28 U.S.C. § 1391(b) because, upon
information and belief, the Children and Respondent are residing at 859 Hollyridge Drive, Ballwin,
Missouri 63011, in the Eastern District of Missouri; and because this case involves the removal and
retention of children under the ages of sixteen from their habitual residence of Singapore to the United
States of America.

III. History of the Case and Status of Petitioner and Child

9. The parties are the parents of the subject Children.

10.‘ The parties were married in the United States on May 13, 2006.
Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 3 of 11 PagelD #: 3

11. R.C. was born on June 14, 2008, in the United States.

12. C.C. was born on January 10, 2010, in Singapore.

13. After the parties’ marriage, they resided in the United States until 2008 when, shortly
after R.C.’s birth, the parties and R.C. all moved to Singapore. The parties and the Children have been
residing exclusively in Singapore since 2008.

14. Respondent moved out of the matrimonial home on April 21, 2014, and commenced
divorce proceedings on April 25, 2014, in Singapore seeking to relocate with the Children to the United
States. The parties mediated and subsequently withdrew their respective divorce proceedings on or
about March 31, 2015.

15. Petitioner commenced divorce proceedings in Singapore on May 5, 2015. The
Singapore court set forth interim orders for the custody, care and control and access of the Children on
March 8, 2016, which were amended on November 2, 2016. On June 7, 2018, Respondent filed an
application to relocate with the Children to the United States.

16. | OnSeptember 21, 2020, the Singapore court issued a final judgment on various issues,
including, but not limited to, custody of the Children and Respondent’s application to relocate with the
Children to the United States (“Singapore Custody Order”). A copy of the Judgment is annexed hereto
as Exhibit C.

17. Pursuant to the Singapore Custody Order, the parties have joint custody of the children
by consent. See Exhibit C at {{ 130, 132. Further, Respondent’s application for relocation with the
Children to the United States was denied. See Exhibit C at | 188.

18. As relevant here and as part of the Singapore Custody Order, Petitioner was directed
to have unsupervised access to the Children every week during the school term from Thursday after

school to Saturday at 8pm and on Mondays from 5pm to 8pm. See Exhibit C at J 196. Further,
Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 4 of 11 PagelD #: 4

Petitioner was directed to have access for the first week of the Summer Break (after school on the last
Friday of the school term until the next Saturday at 8pm).

19. Both parties appealed the Singapore Custody Order but later voluntarily withdrew their
appeal making the Singapore Custody Order final and in full force and effect.

20. On or about May 13, 2021, Petitioner filed an application seeking, inter alia, a
restraining order preventing Respondent from taking the Children out of Singapore during the 2021
Summer Break, scheduled for May 28, 2021, to August 9, 2021, due to travel difficulties related to
COVID-19 and Respondent’s recent history of parental alienation. A hearing on Petitioner’s
application was scheduled for May 25, 2021.

21. On May 19, 2021, Respondent took the Children and left Singapore for the United
States. According to the Custody Order, Petitioner was scheduled to have custody for summer break
on May 28 to June 8, 2021.

22. On May 23, 2021, Respondent submitted an affidavit in response to Petitioner’s
application, a copy of which is annexed hereto as Exhibit D. In her affidavit, Respondent admits to
taking the Children on May 19, 2021 (§ 15) and recognized that there could be “potential legal
repercussions” (J 16).

23. Respondent states clearly in her affidavit that she “fully intend[s] on returning” to
Singapore. See Exhibit D at § 15. She also mentions that Petitioner could have a block of time with
the Children “when we all return to Singapore” and suggested “perhaps the [Petitioner] could have
time with the children after our return from the USA instead.” See Exhibit D at J§ 10-11.

24. Since Respondent has left Singapore for the United States, Petitioner has been deprived
of his access rights in that he did not receive his scheduled periods of physical custody on May 20,

2021.
Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 5 of 11 PagelD #: 5

25. Petitioner never consented to the Children being removed from Singapore or remaining
in the United States as of May 19, 2021, nor to the denial of his scheduled periods of physical custody
on May 20, 2021.

26. The parties had agreed for the family to relocate to Singapore from the United States
in 2008 and have made Singapore the family’s home ever since. The parties never shared an intent to
abandon Singapore as the Children’s home in favor of the United States.

27. The Children are acclimatized, involved and integrated in all aspects of daily and
cultural life in Singapore. The Children’s presence in Singapore has a degree of settled purpose from
the Children’s perspectives. The Children’s schools and medical care are in Singapore. The Children
participate in activities in Singapore, and attend play groups, play dates, and birthday parties with their
friends in Singapore. Singapore is their home.

28. Petitioner has rights of custody to the Children in Singapore pursuant to the Singapore
Custody Order granting the parties joint custody. Petitioner had those same rights of custody on the
date Respondent wrongfully removed the Children from their habitual residence of Singapore on May
19, 2021.

IV. Wrongful Removal and Retention of Child by Respondent: Claim for Relief Under the
Hague Convention

29. Aremoval or retention of a child is wrongful under Article 3 of the Hague Convention
if: (a) the removal of retention is in breach of custody rights attributed to a person, institution, or other
body, either jointly or alone, under the law of the state in which the child was habitually resident
immediately before the removal or retention; and (b) at the time of the removal or retention, those
custody rights were actually exercised, or would have been exercised, but for the removal or retention

of the child. See Hague Convention, Arts. 3 and 5.
Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 6 of 11 PagelD #: 6

30. The Children’s country of “habitual residence”, as defined in Article 3 of the Hague
Convention, is Singapore, which is where the Children habitually resided prior to the wrongful removal
the United States on or about May 19, 2021.

31. Petitioner has rights of custody of the Children within the meaning of Articles 3 and 5
of the Convention.

32. “Custody rights” under the Hague Convention are defined to include “rights relating to
the care of the person of the child, and in particular, the right to determine the child’s place of
residence.” See Hague Convention, Art. 5(a).

33. “Custody rights” “may arise in particular by operation of law or by reason of a judicial
or administrative decision, or by reason of an agreement having legal effect under the law of that State.”
See Hague Convention, Art. 3.

34. At the time of Respondent’s wrongful removal of the Children from Singapore, the
Petitioner had and continues to have rights of custody pursuant to the Singapore Custody Order such
that the removal of the Children from Singapore is in violation of Singaporean law and is a wrongful
retention within the meaning of Articles 3 and 5 of the Hague Convention.

35. At the time of the Respondent’s wrongful removal and retention of the Children, the
Petitioner was actually exercising custody rights within the meaning of Articles Three and Five of the
Convention, in that he is the father of the Children and has exercised custody rights over the Children
since they were born.

36. R.C. was born on June 14, 2008 and will be sixteen (16) years of age on June 14, 2024.
At the time immediately before the wrongful removal of the Child from Singapore, the Child habitually

resided in Singapore within the meaning of Article 3 of the Convention.
Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 7 of 11 PagelD #: 7

37. C.C. was born on January 10, 2010 and will be sixteen (16) years of age on January
10, 2026. At the time immediately before the wrongful removal of the Child from Singapore, the Child
habitually resided in Singapore within the meaning of Article 3 of the Convention.

38. The details regarding the residences of the minor Children for the last five years are as

follows:

Dates Address With Whom
07/01/2016 - Frasier Suites Respondent
Present 491A River Valley Road

Singapore 248372
07/01/2016 53B Grange Road Petitioner
07/06/2017 Apartment 12-02

Singapore 249567
07/06/2017 - 53A Grange Road Petitioner
Present Apartment 04-03

Singapore 249566

39. Petitioner does not know of any person or institution not a party to the proceedings
who has physical custody of the child or claims to have rights of parental responsibilities or legal
custody or physical custody of, or visitation or parenting time with the child.

40. Following the abduction by the Respondent from Singapore to the United States, the
Children are currently being wrongfully retained by the Respondent in the Eastern District of Missouri.
Upon information and belief, Respondent is keeping the Children at 859 Holly ridge Drive, Ballwin,
Missouri 63011. As a result of the wrongful retention, Petitioner has been deprived of his periods of
physical custody beginning on May 20, 2021.

41. The Children are now thirteen (13) and eleven (11) years old. The Hague Convention
applies to children under sixteen (16) years of age and thus applies to these Children. Petitioner has

never consented or acquiesced to Respondent’s wrongful removal and/or retention of the Children.
Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 8 of 11 PagelD #: 8

42. Petitioner invokes Article 18 of the Convention, which grants this Court plenary power
to order the Children’s return at any time.

43. In accordance with the Article 18 equitable return factors set forth in Justice Alito’s
concurring opinion in Lozano v. Montoya Alvarez, 134 S.Ct. 1224 (2014), the Father requests that this
Court exercise its equitable discretion to return the children to Singapore under Article 18 even if the
Mother establishes one of the Convention’s five narrow discretionary exceptions to return under the
Convention.

44. The Children have an interest in returning to Singapore, their country of habitual
residence. The Children have a strong need for regular contact with the Father, who was exercising
rights of custody at the time the Children were removed from Singapore. The mother is preventing
substantial contact between the Children and the Father.

45. The Father has an interest in exercising his Singaporean rights of custody in Singapore,
which he was doing at the time the Mother removed the Children from Singapore to the United States.

46. The Governments of Singapore and the United States both have an interest in
discouraging inequitable conduct and deterring international child abductions.

V. Provisional Remedies

47. The Father requests that the Court issue a Show Cause Order forthwith ordering the
appearance of the Mother and Children before this Court on the first available date on the Court’s
calendar, and immediately take into safe-keeping all of the Children’s passports.

48. The Father further requests that this Court order, as a part of the Show Cause Order, a
provision prohibiting either party from removing the Children from the jurisdiction of this Court during
the pendency of the proceedings in this Court and thereafter issuing a Scheduling Order setting an

expedited hearing on the Verified Petition for Return of Children to Singapore.
Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 9 of 11 PagelD #: 9

VI. Attorney’s Fees and Costs

49. _ To date, Petitioner has incurred attorneys’ fees and costs as a result of the wrongful
retention of the Children by Respondent.

50. Petitioner respectfully requests that this Court award him all costs and fees, including
transportation costs, incurred to date as required by 22 U.S.C. § 9007.

51. Petitioner will submit a copy of all expenditures as soon as practicable and possible
and will amend these costs, from time to time, according to proof and in light of further expenditure
required because of this wrongful removal and retention.

VII. Notice of Hearing

52. Pursuant to 22 U.S.C. § 9003(c), Respondent will be given notice of any hearing

pursuant to the Missouri Rules of Civil Procedure and any other applicable law.
VIII. Relief Requested

WHERETOFORE, it is respectfully requested that the following relief be granted:

a. Set an expedited hearing on the petition and communicate that hearing date and time
to petitioner so that petitioner may provide notice of these proceedings and the hearing

pursuant to ICARA Section 9003(c).

b. Issue an immediate order that respondent surrender any and all of her passports and all
of the passports of the child.

c. Issue an order following the hearing, directing that the Children shall be returned to
their Habitual Residence of Singapore, pursuant to Article 12 of the Convention.

d. Enter an order prohibiting the removal of the child from the jurisdiction of this Court
pending a hearing on the merits of the Verified Complaint, and further providing that
no person acting in concert or participating with Respondent shall take any action to
remove the child from the jurisdiction of this Court pending a determination on the
merits of this case;

e. Issue an order directing Respondent to pay Petitioner for all costs and fees incurred to
date by reason of the child’s wrongful removal and retention pursuant to 22 U.S.C. §
9007; and

f. Any such further relief as justice and its cause may require.

9
Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 10 of 11 PagelD #: 10

VI. Attorney’s Fees and Costs

49. To date, Petitioner has incurred attorneys’ fees and costs as a result of the wrongful
retention of the Children by Respondent.

50. __ Petitioner respectfully requests that this Court award her all costs and fees, including
transportation costs, incurred to date as required by 22 U.S.C. § 9007.

51. Petitioner will submit a copy of all expenditures as soon as practicable and possible
and will amend these costs, from time to time, according to proof and in light of further expenditure
required because of this wrongful removal and retention.

VII. Notice of Hearing

52. Pursuant to 22 U.S.C. § 9003(c), Respondent will be given notice of any hearing
pursuant to the Missouri Rules of Civil Procedure and any other applicable law.
VIII. Relief Requested
WHERETOFORE, it is respectfully requested that the following relief be granted:

a. Set an expedited hearing on the petition and communicate that hearing date and time
to petitioner so that petitioner may provide notice of these proceedings and the hearing
pursuant to ICARA Section 9003(c).

b. Issue an immediate order that respondent surrender any and all of her passports and all
of the passports of the child.

c. Issue an order following the hearing, directing that the Children shall be returned to
their Habitual Residence of Singapore, pursuant to Article 12 of the Convention.

d. Enter an order prohibiting the removal of the child from the jurisdiction of this Court
pending a hearing on the merits of the Verified Complaint, and further providing that
no person acting in concert or participating with Respondent shall take any action to
remove the child from the jurisdiction of this Court pending a determination on the
merits of this case;

e. Issue an order directing Respondent to pay Petitioner for all costs and fees incurred to
date by reason of the child’s wrongful removal and retention pursuant to 22 U.S.C. §
9007; and

f. Any such further relief as justice and its cause may require.

9
Case: 4:21-cv-00826-SEP Doc.#: 1 Filed: 07/08/21 Page: 11 of 11 PagelD #: 11

Respectfully submitted,

By: /s/Jonathan D. Marks

Jonathan D. Marks = MBN 47886
The Marks Law Firm, L.L.C.

4 CityPlace Drive, Suite 497

Creve Coeur, Missouri 63141

(314) 993-6300 (t)

(314) 993-6301 (f)
jJdm@themarkslawfinn.com

 

Richard Min NYS 4580858
Burger Green & Min LLP

420 Lexington Avenue, Suite 2834
New York, NY 10170

(212) 681-6400 (t)

(212) 681-6999 (f)
rmin@bhmlaw-nyc.:om

 

ATTORNEYS FOR PETITIONER
VERIFICATION

I, Rahul Bhattacharjee, solemnly declare and affirm under the penalties of perjury and the laws
of the United States of America, that I am the petitioner in the within action and have read the foregoing

Petition and know the contents of the foregoing Petition are true, to the best of my knowledge, except

as to those matters alleged upon information and belief. ~

Dated: July & , 2021

—_
Rahul Bhattacharjee

 

10
